Citation Nr: 1233427	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-27 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a cardiovascular disability, to include cardiomyopathy with congestive heart failure, mitral valve regurgitation, and hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1975. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A July 2010 Board decision reopened the claim for service connection for a low back disability and remanded the reopened claim for service connection for this disability as well as the claim for service connection for a cardiovascular disability as listed above.  

Although the Veteran requested a RO hearing in September 2008, he failed to report for his scheduled January 2010 hearing. 

The low back issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

No current cardiovascular disability is causally related to the Veteran's active duty service and a cardiovascular disability is not shown within one year of separation from service.   


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated by service and arthritis of the back may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In an August 2004, the claimant was informed of the information and evidence necessary to warrant entitlement to a grant of service connection.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the December 2004 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, an October 2009 letter provided the notice contemplated by Dingess.  
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 


Duty to Assist 

Furthermore, with regard to the cardiovascular issue, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  

In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For reasons explained in the analysis section of this decision, the Board further finds that a VA examination with nexus opinion is not necessary with respect to the claim for service connection for a cardiovascular disability as there is no evidence establishing that such disease occurred during service or an applicable presumptive period and no evidence indicating that a cardiovascular disability may be associated with the Appellant's service.   

The RO has also conducted the development with respect to procuring the additional medical records and evidence to verify claimed Vietnam service requested in the July 2010 Board remand.  Such efforts have resulted in the obtaining of additional outpatient treatment reports from a Las Vegas, Nevada, VA medical facility pertaining to the back dated in 1979 that were not previously of record.  VA outpatient reports from the VA Las Vegas/Henderson facility dated from 1975 to 1977 were determined to be not available (See December 8, 2011, Formal Finding of Unavailability Memorandum).  Also received was a negative October 2010 response from the National Personnel Records Center (NPRC) to a July 2010 request for any evidence documenting service in the Republic of Vietnam and a negative January 2011 response from the NPRC to a July 2010 request for inpatient clinical records from treatment in 1974 at the Friedberg, Germany Army Hospital.  Finally and as requested in the July 2010 Board remand, a July 2010 letter from the RO asked the Veteran provide authorization to obtain any additional pertinent private treatment records, to include those from the Sunrise Hospital in Las Vegas, Nevada, from 1977 to 1979.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

II.  Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including cardiovascular disability, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

VA law and regulations also provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diseases associated with exposure to Agent Orange include, among others, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease [including coronary spasm] and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.)  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

III.  Factual Background/Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not currently contain any evidence or correspondence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran asserts that he has current cardiovascular disabilities that are etiologically related to service.  In his claim, he reported that he had 10 days service in Vietnam.  

With respect to a cardiovascular disability, the STRs do not reflect such disability, and the Veteran specifically denied having any heart trouble or hypertension on the medical history collected in March 1975.  A separation examination report is not of record.

At the time of a July 1975 VA examination related to the low back claim, the cardiovascular system at that time was negative and blood pressure was recorded at 110/80.  

VA outpatient treatment reports reflect blood pressure readings of 140/88 in July 1977 and 118/90 and 128/80 in June 1979.  

A private treatment report dated in October 1988 reflects a diagnosis of hypertension.  Hypertension was also diagnosed on a March 1989 private treatment report, with a four year history of the condition reported at that time.  It was noted on a private clinical report in January 1990 that the Veteran had been on medication for his hypertension for the previous two or three years.  A March 1990 private eye clinic report reflected a 12 year history of hypertension and an April 1990 private internal medicine clinical report reflected a 15 year history of hypertension.  Reports from a private disability examination conducted in December 1990 noted that the Veteran was on hypertension medication and that he had been hypertensive for the "past few years."  

A May 5, 2004, VA treatment record states that the Veteran suffered a myocardial infarction in March 2004; other VA records document that he has been diagnosed with cardiomyopathy with congestive heart failure and mitral valve regurgitation.  

With respect to service connection for a cardiovascular disability, as there is no verification of the claimed Vietnam service, entitlement to presumptive service connection based on exposure to an herbicide agent cannot be granted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In addition, there is no evidence of cardiovascular disease during service.  Moreover, as the cardiovascular examination, to include the Veteran's blood pressure, was normal at the July 1975 VA examination,  and there is otherwise no evidence of a cardiovascular disability within one year of service, service connection for a cardiovascular disability as being shown within one year of service on a presumptive basis is not warranted. 

The Board recognizes that the 15 year history of hypertension reflected on the April 1990 private internal medicine clinical report would place hypertension in service or within one year thereof.  However, this appears to be history reported by the Veteran to medical personnel in 1990.  There is no contemporaneous evidence to corroborate hypertension during service or within a year of discharge from service.  The history of hypertension described by the Veteran in April 1990 is also inconsistent with that described in March 1989 (four years); January 1990 (hypertensive medication for the previous two or three years); and December 1990 ("past few years").  

The first clinical diagnosis of hypertension is from October 1988, and there is no  clinical evidence linking hypertension shown at that time to service, nor is there any evidence linking the myocardial infarction in shown in March 2004 or the Veteran's  cardiomyopathy with congestive heart failure and mitral valve regurgitation to service.  To link any such current cardiovascular disability to service requires medical expertise not possessed by a lay person such as the Veterans; as such, assuming the credibility of his statements describing continuity of cardiovascular symptoms and linking a current cardiovascular disability to service, they are an insufficient basis for an award of service connection.  Espiritu, supra.  

In short, the Board finds that the preponderance of the evidence, represented by the silent STRs (to include the medical history collected in March 1975 wherein the Veteran specifically denied having any heart trouble or hypertension) and lack of any competent evidence linking a current cardiovascular disability to service, is against the claim for service connection for a cardiovascular disability.  As such, the benefit-of-the-doubt doctrine is inapplicable in the final analysis, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cardiovascular disability, to include cardiomyopathy with congestive heart failure, mitral valve regurgitation, and hypertension, is not warranted.  To this extent, the appeal is denied. 


REMAND

After reviewing the report of the August 2010 VA examination for the low back, the Board believes additional development is necessary.  The examiner offers a negative opinion as to a nexus between current low back disability and the low back symptoms treated during service.  The rationale for the negative opinion is quite detailed and cites a number of items of medical evidence over the years.  However, the Board is troubled by the fact that the opinion does not offer an explanation for the complaints of low back pain which the Veteran has voiced over the years.  

Service treatment records document low back complaints on several occasions in 1974, and the Veteran reported recurrent back pain on examination in March 1975, just before discharge from service.  The Veteran filed his initial low back claim in 1975, just after service, and he reported pain in both costovertebral angles on VA examination in July 1975.  VA outpatient reports in the late 1970's include references to low back pain.  He filed another low back claim in 1979.  In 1983, he again contacted VA with a statement in which he reiterated complaints of back pain on active duty which was continuing.  Private treatment reports from the early 1990's reflect treatment for back pain which the Veteran reported had been present since the 1970's.

The August 2010 VA examiner refers to a number of discrepancies in the Veteran's reports of injuries over the years as well as several post-service motor vehicle accidents.  However, regardless of the type and nature of any low back injuries, including any post-service injuries, the fact remains that the Veteran has consistently reported low back pain since 1974.  Under the particular facts of this case, the Board believes further medical development is necessary to fully assist the Veteran with his low back claim. 

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA low back examination by an appropriate medical doctor, preferably an orthopedist if available.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be conducted, and all current low back disorders found on examination should be clearly diagnosed.  

After reviewing the claims file and examining the Veteran, the examiner should offer responses to the following:

     Is it at least as likely as not (a 50% or higher degree of probability) that any current low back disability is causally related to the low back symptoms noted during service and the documented complaints of low back pain since service?  If so, please clearly identify the current low back disability, or disabilities, which are causally related to the in-service and post-service low back complaints?

Detailed reasons for the opinion are requested, to include discussion of the significance of the in-service and post-service low back complaints. 

If the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to an appropriate medical doctor, preferably an orthopedist if available, for review and a response (with rationale) to the above-posed question. 

2.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is responsive to the remand directives. 

3.  After completion of the above, the RO should review the expanded record and determine if service connection for low back disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


